The Honorable Art Givens State Representative 301 Brookwood Road Sherwood, AR  72116
Dear Representative Givens:
This is in response to your request for an opinion regarding collection of the fee authorized under Act 726 of 1989.  You have asked whether the arresting officer may require a citizen to pay this fee, prior to a conviction.
Please note that I have enclosed a copy of Opinion Number 89-208 wherein questions surrounding the collection of this fee are fully discussed.  It was concluded therein that the person on whom the arrest warrant is served may be required to pay the fee authorized under Act 726 of 1989, but only as a result of a judgment for costs.  A.G. Op. N. 89-208, p. 2; A.C.A. 16-90-113.  We have found no authority for the collection of this fee from the person arrested, except as part of the costs adjudged and taxed in the case.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.